Citation Nr: 0430275	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel

INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The veteran testified before the undersigned at a Board 
hearing in August 2004.  The transcript is associated with 
the claims folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's PTSD is currently manifested by no more 
than some occupational and social impairment with reduced 
reliability and productivity due to symptoms including 
nightmares, flashbacks, sleep disturbance, panic attacks, 
anxiety, hypervigilance, and irritability.


CONCLUSION OF LAW

The criteria for a disability rating disability of 50 percent 
for PTSD have been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 9411-9440 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
In an October 2002 letter, the RO explained the requirements 
for an increase, explained that it would obtain VA records, 
as well as records from private physicians, other agencies, 
or employment records, if the appellant provided sufficient 
information to request them.  In addition, the April 2003 
statement of the case and July 2003 supplemental statement of 
the case include the text of the regulation that implements 
the notice and assistance provisions from the new statute. 

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the RO issued its VCAA notice in 
October 2002, prior to the December 2002 rating decision at 
issue here, such that there is no conflict with Pelegrini.
 
With regard to the content of the notice, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
Court appears to have held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant 's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA letter did not specifically 
advise the veteran to provide "all" pertinent evidence, the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
The letter specifically identified certain evidence that the 
RO would secure and the RO has properly pursued obtaining all 
evidence described by the veteran.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  The Board considered this issue at hearing in order 
to insure that all pertinent records had been obtained.  In 
this case, the Board finds no indication of defective notice 
that is prejudicial to the veteran, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless 
error.  Beyond the above, the Board, at hearing, insured that 
all records were obtained.

With respect to the duty to assist, the claims folder 
contains multiple VA examinations, VA medical records, 
service medical records, and service personnel records.  
38 U.S.C.A. § 5103A.  The veteran has not identified any 
outstanding evidence to be obtained.  The RO's actions have 
complied with VA's duty to assist the veteran with the 
development of his claim.  Therefore, the Board finds that 
the duty to assist has been met.  Id.
 
Analysis

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  Disability evaluations 
are determined by the application of a schedule of ratings, 
which are based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2004).  A request for an increased rating is to be reviewed 
in light of the entire relevant medical history.  See 
generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under that code, a 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  GAF scores are generally used in examinations 
reports regarding veterans' psychiatric disabilities.        

Evidence relevant to the current level of severity of the 
veteran's PTSD includes a November 2002 VA psychiatric 
examination.  At that time, the veteran reported a history of 
alcoholism and drug addiction.  He claimed that he was 
reminded of his Vietnam experience on a daily basis.  He 
reported significant sleep disturbance, concentration 
difficulties, and episodic suicidal ideation without a 
current intent or plan.  On examination, the examiner 
reported the that the veteran was cooperative but 
demonstrated a foul mood and blunt affect.  His speech was 
logical and auditory and visual hallucinations were denied, 
although flashbacks were acknowledged.  The veteran reported 
experiencing panic attacks, but based on the symptoms 
described the examiner found these attacks to be generalized 
feelings of anxiety rather than specific panic attacks.  His 
judgment was also found to be impaired.  At the time of this 
examination the veteran worked four hours per day soliciting 
money for the fire department in Toledo door to door.  The 
examiner diagnosed the veteran with mild PTSD.  A GAF score 
of 65 was provided.

Also of record is a VA outpatient treatment note from 
Washington dated in January 2003.  In this note the veteran 
reported a worsening of his PTSD symptoms, specifically 
increased panic attacks, pacing up and down the stairs, 
sometimes sleeping excessively (12 to 15 hours), social 
isolation, nightmares and exaggerated startled responses.  
The veteran reported being separated from his spouse since 
November 1998 due to his condition.  At the time he had a 
roommate with whom he shared the rent.  He was still working 
part-time as a door-to-door solicitor for the fire department 
in Toledo.  During the interview the veteran was alert and 
his affect appropriate.  Based on this interview, the 
examiner concluded that the veteran met the full criteria for 
a diagnosis of combat related PTSD, severe to extreme.  

The veteran testified before the undersigned at a Board 
hearing in August 2004.  He reported loosing his soliciting 
job in May 2004.  He was fired when his employer received 
numerous complaints from those whom the veteran had solicited 
for donations.  He was living and sharing the rent with two 
roommates.  At this time, the veteran also reported a 
worsening of his PTSD symptoms, specifically social 
isolation, anxiety, loss of memory and nightmares.  

Also of record are VA outpatient treatment notes dated from 
September 2001 through September 2002.  These records reflect 
ongoing complaints and treatment for PTSD.  

Based on these findings, the Board finds that the evidence of 
record substantiates an evaluation greater than 30 percent.  
The veteran's mental disorder affects his abilities to 
function both in his occupation and socially, with such 
deficiencies as anxiety, flashbacks, nightmares, social 
isolation, irritability, sleep deprivation, mood swings, and 
impaired anger management.  Thus, as supported by the 
evidence of record, the veteran's symptoms of PTSD more 
nearly approximate the level of impairment associated with a 
50 percent evaluation.  Therefore, in light of the evidence 
as noted above, the Board concludes that the veteran's PTSD 
is productive of impairment warranting the higher evaluation 
of 50 percent under DC 9411.

As for the potential for a yet higher rating, the Board notes 
that the medical evidence shows that the veteran has been 
assigned a GAF score of 65, a relatively high score.  
However, the totality of the evidence reflects symptoms 
warranting no more than a 50 percent rating under the 
applicable criteria.  In this regard, it is important to note 
that not all medical records support a finding for a 50 
percent evaluation for PTSD, yet alone a 70 percent 
evaluation.  For example, the November 2002 VA psychiatric 
examination indicated "mild" PTSD.  The Board finds the 
November 2002 examination report provides negative evidence 
against this claim (both for a finding of either 50 percent 
or 70 percent).  Most importantly, the Board may not use the 
veteran's problems with drug and alcohol abuse as a basis to 
find him more than 50 percent disabling as, generally, 
service connection requires that the evidence establish that 
a particular injury or disease resulting in chronic 
disability was incurred or aggravated by service, but no 
compensation shall be paid if the disability is the result of 
the person's own willful misconduct or "abuse of alcohol or 
drugs".  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

The evidence does not demonstrate that the service-connected 
PTSD is, by itself, productive of occupational and social 
impairment with deficiencies in most areas or an inability to 
establish and maintain effective relationships.  While the 
veteran may suffer from some level of social impairment, in 
that he has been withdrawn and isolative, with minimal 
socialization, the evidence does not show that he necessarily 
is prevented from establishing and maintaining such 
relationships.  No treatment reports or hospitalization 
report indicates such symptoms as suicidal ideation, 
obsessive rituals with routine activities, intermittently 
illogical speech, or other symptoms specifically cited within 
the 70 percent evaluation.  The Board does not find 
deficiencies in most areas.  The Board finds that the 
veteran's symptoms are clearly represented within the 
50 percent evaluation, which requires reduced liability and 
productivity.  Symptoms of a 50 percent evaluation, including 
flattened affect, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships are specifically cited by both the 
veteran and within the 50 percent criteria.

The veteran is living with two roommates and maintains a 
significant relationship with his brother.  As for industrial 
impairment, the veteran reported that he is currently seeking 
work.  The veteran's PTSD is not shown to be so disabling so 
as to warrant an evaluation of 70 percent under DC 9411.  
Specifically, there is no evidence of obsessional rituals 
which interfere with routine activities (emphasis added); 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or, 
neglect of personal appearance and hygiene.  In sum, the 
veteran's PTSD does not warrant an evaluation greater than 50 
percent under the pertinent diagnostic code.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate PTSD consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran's filed his 
claim to the present supports the conclusion that he is not 
entitled to an evaluation greater than 50 percent during any 
time within the appeal period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the PTSD, standing alone, causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.

In conclusion, the Board finds that the evidence warrants a 
disability rating of 50 percent under DC 9411 for the 
veteran's PTSD.


ORDER

An initial disability rating of 50 percent for PTSD is 
granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



